DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 04/20/2022.  After entry of this amendment, claims 45-87 are currently pending in this Application.
Specification
The disclosure is objected to because of the following informalities: Change “um” unit in the specification, page 3, lines 16, 27, and 33 to “µm”.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 was filed after the mailing date of the Non-Final Office Action which was mailed on 12/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,409,415 to Kawanami et al. (hereinafter Kawanami) in view of U.S. Patent Application Publication No. 2015/0143786 to Merkel et al. (hereinafter Merkel) in view of U.S. Patent Application Publication No. 2011/0111990 to Pershikova et al. (hereinafter Pershikova).

With respect to claim 45, Kawanami discloses shot media (i.e. claimed grinding medium) of a zirconia type ceramic material which also comprises of Al2O3 and CeO2 (Kawanami, abstract, col. 6, lines 1-30); the reference discloses that Al2O3 and CeO2 lower the sintering temperature. It is important to note that claim 45 does not require the presence of both zirconium oxide and aluminum oxide together; based on the recitation of claim 45, the presence of only one of the two is sufficient. Moreover, Kawanami teaches the addition of oxides such as MgO, CaO, and CeO2 to the components of the zirconia type ceramic material to lower the sintering temperature, and wherein it is used in an amount of 0.05-30 wt% with respect to a total of ZrO2 and Y2O3 (Kawanami, col. 6, lines 17-32). It is noted that the disclosed concentration is taken to be applicable to CeO2 due to the fact that the reference does not require the use of all of said oxides. Furthermore, the zirconia type ceramic material of Kawanami comprises of a large majority of ZrO2 (see claims 1 and 5 in Kawanami) such as not less than 70 mol%, and that the mole ratio of ZrO2/Y2O3 is 98.5/1.5 to 96/4 (see claim 5 in Kawanami). Although the concentration of zirconia is disclosed in mol%, it is an evidence of the fact that the content of zirconia in the ceramic shot media of Kawanami takes a large portion of said ceramic material. Even the concentration of SiO2 and Al2O3 are as small as 0.5% and 0.05% respectively (see claim 7 in Kawanami). Therefore, a concentration of 0.05-30 wt% of CeO2, even based on ZrO2 and Y2O3, is taken to substantially overlap with the claimed concentration of about 5-25 wt% based on the total weight of the composition.
Moreover, Kawanami teaches embodiments with a surface roughness of at least 0.5 µm (Kawanami, Table 5). Furthermore, the reference is drawn to obtaining shot media or grinding medium having large specific gravity (Kawanami, col. 1, lines 28-33 and col. 2, lines 7-10). Kawanami discloses that for shot media of zircon or alumina, which have excellent impact effect compared to glass beads due to small specific gravity, when their diameter is small, the shot media adheres to the inside of the equipment by static electricity, or it would not be possible to perform the shot with respect to a work under a constant condition (Kawanami, col. 1, lines 60-65). Thus, based on such disclosure and teachings of the reference, it would be expected to have a high specific gravity such as 3.5 or larger for the shot media of Kawanami considering the fact that the reference is drawn to and acknowledges the benefits of having a high specific gravity in the performance of the shot media.
Kawanami discloses methods of manufacturing their shot media (Kawanami, col. 6, line 64 to col. 7, line 15) among which, the reference, generally, discloses forming a slurry and granulating it by spray drying and spray granulation, followed by sintering at 1300°C to 1600°C (Kawanami, col. 7, lines 9-15). Kawanami, additionally, recognizes the methods of granulation to form shot media (Kawanami, col. 6, line 64 to column 7, line 9).
However, Kawanami does not literally disclose the mixing of the raw materials followed by adding/mixing a binder, and granulating them over a reduced speed. It is important to note that a number of claimed steps in claim 45, such as steps e. through g. are optional.
Merkel, drawn to a ceramic material/composition, disclose a method of producing their ceramic material by mixing an aluminum containing source, a rare earth containing source, and a zirconium containing source, and few others, adding a binder and mixing the mixture, shaping the precursor or forming it into a green body, optionally drying, and finally firing it (Merkel, [0047] and [0058]). Merkel discloses that the raw materials are first mixed together in dry form, then water as a vehicle is added (Merkel, [0058]), as such the mixing of the raw materials of a ceramic, before adding any other component is rendered obvious. After mixing the raw materials, adding a binder or vehicle and mixing again, the combined mixture is shaped (Merkel, end of [0047] and end of [0060]); this is taken to render the granulating step obvious because granulating is also a shaping process. Nevertheless, and assuming arguendo, Kawanami recognizes and discloses granulating method to form the granules of shot media; thus, it would be obvious and well within the scope of a skilled artisan to have utilized a granulating method in the process of Merkel considering the fact that the shaping step disclosed by Merkel broadly renders the formation of the ceramic material into any shape, including granules, obvious. The fact that the primary reference discloses granulating methods would render it obvious a person of ordinary skill in the art, before the effective filing date of the claimed invention that using such a method in forming grinding media or shot media has been known in the art. Merkel also discloses that the mixture after being combined is not only shaped or formed into green bodies, but also dried and fired at a temperature of 1300°C-1550°C (Merkel, [0060]); Kawanami, also, discloses the sintering temperature (Kawanami, col. 7, lines 12-14). As for the mixing speed to be reduced during granulating compared to the previous step(s), it is inevitable and reasonable to envision that if the mixing speed of the granulating step is as high as the mixing speed of the raw materials even with a binder, an impeller of the mixing equipment could tear any granulates apart; it is important to note that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQe2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Additionally, it is noted that the specific time and mixing speed of the granulating step would reasonably depends on the size of the granules; according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Although the combination of Kawanami in view of Merkel may not literally disclose that the mixing is done using a mixing device/equipment which has an impeller, it would have been obvious and well within the scope of a skilled artisan to have utilized a mixing device that has an impeller in the process of manufacturing ceramic type material such as ceramic type shot media considering the fact that mixers comprising impellers have been commercially known and used in the production of ceramic type materials as that shown and evidenced by Pershikova (Pershikova, [0047]). Thus, the use of a known mixer type is well within the scope of a skilled artisan, and thus, rendered obvious. As noted above, based on MPEP 2144, the rationale to modify the prior art may be stated in the prior art or knowledge generally available to one of ordinary skill in the art. It is noted that Pershikova is used as an evidence; otherwise, both Kawanami and Merkel recognize the importance of mixing the raw material, with Merkel also, recognizing the importance of mixing the raw materials combined with a binder and other ingredients. Thus, the use of a mixing device or mixer is inevitable and well within the teachings of both references.
Additionally, with respect to the claimed steps drawn to a mixing speed of the raw materials being higher than the mixing speed of the raw materials combined with the binder or the mixing speed of the granulating step, it is noted that by adding the binder, it would be reasonable to envision that the viscosity of the mixture is increased and the mixing speed is naturally reduced. Thus, it would be reasonable and well within the scope of a skilled artisan to have realized that the mixing speed of the step involving mixing the raw material with the binder or even shaping/granulating the mixture of raw materials combined with the binder would be less than the mixing speed of the mixing step of only raw materials being mixed, prior to adding any binder, considering the fact that after adding any binder and forming a more viscous mixture, it would take more energy, i.e. increased cost, to have the same mixing speed, and the fact that inevitably, as noted above, it is not desired to tear apart the granules by high mixing speed. As noted above, based on MPEP 2144, the rationale to modify the prior art may be stated in the prior art or knowledge generally available to one of ordinary skill in the art. Additionally, it would be expected to have the same mixing speed for the steps of adding the binder with the mixed raw material and the step of granulating/shaping (i.e. claimed steps c. and d.) if not the mixing speed which is even lower for the step of granulating/shaping compared to prior steps, motivated by the fact that a more viscous material would slow down the mixing speed, and motivated by the fact that a high mixing speed at the granulating/shaping step would tear apart the formed shapes/granules.
It is important to note that although the mixing speeds relative to different steps, i.e. the last five lines of claim 45, have been addressed above, they are recited as optional (see claim 45, last term of step h.).

With respect to claim 47, the combination of references, i.e. Kawanami in view of Merkel as evidenced by Pershikova, is seen to render claim 47 obvious; this is because a mixing speed of step b. which involves mixing the raw materials, prior to adding any binder and prior to any shaping/granulating step, is expected to be higher than the mixing speed of steps c. and d. which are the steps that the raw materials is combined with a binder and the step of granulating, motivated by the fact that after adding a binder, the mixture inevitably is more viscous and thicker, and thus, the mixing speed is reduced, and for the granulating/shaping step, a high mixing step would tear the
granules apart. Thus, it would be obvious and well within the scope of a skilled artisan to have utilized a lower mixing steps in steps c. and d. As to the specific speed or the specific proportion of speed of step b. compared to steps c. and d., it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).

Allowable Subject Matter
Claims 67-87 are allowed.
The following is an examiner’s statement of reasons for allowance: A method for making a particulate ceramic grinding medium having (1) a surface roughness of at least about 0.5 um, or (ii) a mean coefficient of friction of at least about 0.10, or both (i) and (ii), wherein the particulate grinding medium has a specific gravity of at least 3.5, said method comprising: a. obtaining, providing or making a composition comprising raw materials comprising at least one of zirconia (ZrO2) and alumina (Al2O3), optionally wherein the composition further comprises ceria (CeO2) from about 5 to about 25 wt. % ceria, based on the total weight of the composition, wherein the composition comprising raw materials comprises up to about 90 wt. % ceria stabilized zirconia, and optionally at least about 10 wt. % alumina; b. mixing the composition comprising raw materials, forming a mixture; c. combining the mixture with binder, forming a bound mixture; d. granulating the bound mixture by mixing the bound mixture composition over a period of time during which the mixing speed is reduced; e. optionally drying the granulated composition; f. optionally shaping the granulated composition; g. optionally sizing the granulated composition; and h. sintering the granulated composition, optionally wherein steps b) to d) are performed in a mixer equipped with an impeller, wherein the impeller speed during step b) is greater than the impellor speed during steps c) and d), and wherein the impeller speed during step c) is equal to or greater than the impellor speed during step d).
Applicant has presented new independent claim 67 which is a combination of previous claim 45 and allowable claim 48; previous claim 48 was not rejected over any of the combination of references. 

Claims 46 and 48-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose or suggest the cumulative limitations of claims 45 and 46; in which in the method according to claim 45, the composition comprises ceria from about 10 to about 20 wt%. Furthermore, the prior art do not disclose or suggest the cumulative limitations of claims 45 and 48 wherein in the method of claim 45, the composition comprises raw materials comprises up to about 90 wt% ceria stabilized zirconia, and optionally at least about 10 wt% alumina. In short, the prior art do not disclose or suggest the cumulative limitations of independent claim 45 and any of the dependent claims 48-66 including the limitations of any intervening claims. 

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
Applicant has argued that Kawanami does not disclose the claimed ceria from about 5 to about 25 wt% based on the total weight of the composition. Applicant has argued that Kawanami discloses a wt% range with respect to total ZrO2 and Y2O3, and that Kawanami’s wt% calculation does not account for the presence of the ceria.  
The examiner, respectfully, submits that considering the fact that zirconia takes a large majority of the composition of the ceramic material in Kawanami, and the fact that even yttria, silica and alumina, each takes a very small and minor amount in the composition, the disclosure of using oxides such as CeO2 in an amount of 0.05-30 wt% based on zirconia and yttria, is taken to substantially overlap with the claimed concentration of 5-25 wt% “based on the total composition”. Furthermore, and as noted above, the reference does not require the use of the combined MgO, CaO, and CeO2; therefore, the disclosure on “It is preferable that these substances are employed in a range of 0.05 to 30 wt%” is taken to read on the concentration of only one of said oxides such as CeO2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731